This action involves the beneficial ownership and the rights and interests appertaining to certificate No. 5604 of the Twin Falls Canal Company. This certificate was involved in the case of Mendini v. Milner, 47 Idaho 439, 276 P. 313. Its ownership was the whole bone of contention in Leland v. Twin Falls CanalCo., ante, p. 204, 3 P.2d 1105, just decided by this court.
The holder of the lien for part of the purchase price of this water stock permitted the right of action on the lien to expire by limitation, but sought to foreclose the lien and acquire title by pledge sale. It is claimed that the water right defined in the certificate is owned by the Canal Company and that the certificate represents only shares in that company; that as such, this stock is personalty and a proper subject of a pledge sale. The trial court held otherwise. Under the authority of Leland v. Twin Falls Canal Co., *Page 215 
just decided, the judgment of the trial court is affirmed with costs to the respondent.
Lee, C.J., Givens and Varian, JJ., and Koelsch, D. J., concur.